NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  DUANE LEE THREADGILL, Appellant.

                             No. 1 CA-CR 18-0842
                              FILED 10-6-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-002129-001
            The Honorable Susan M. Brnovich, Judge Retired
                   The Honorable Sam J. Myers, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael Valenzuela
Counsel for Appellee

Branscomb Wilhite Law Firm, Laveen
By Monique Branscomb Wilhite
Counsel for Appellant
                        STATE v. THREADGILL
                         Decision of the Court



                     MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge D. Steven Williams joined.


W E I N Z W E I G, Judge:

¶1            Duane Lee Threadgill appeals his felony convictions and
sentences for kidnapping, armed robbery, first-degree burglary and
possession of a narcotic drug. Because he has shown no error, we affirm.

            FACTS AND PROCEDURAL BACKGROUND1

¶2           A masked man scaled the front fence of a Phoenix home,
clutching what one victim described as an “Uzi,” before opening the fence
door for two masked conspirators to join him. The masked trio entered the
home and ordered two victims to the floor. One victim was struck “upside
[the] head with a gun” before the intruders seized his cell phone and
around $800.

¶3            Police were alerted to the ongoing home invasion and
dispatched a helicopter. The intruders heard the helicopter overhead and
fled on foot to a parked get-away car. The helicopter unit directed patrol
units to the parked car. A patrol officer arrived on scene and approached
the car with her weapon drawn. The officer successfully ordered one of the
intruders to the ground; the others “took off running.”

¶4           Police found a second intruder, Threadgill, hiding in a
neighbor’s yard. He was arrested without incident. The third intruder,
Darquine Wilson, was found and arrested in a nearby home (the
“Monterosa Home”), where officers also found the victim’s cell phone and
keys.

¶5            Officers recovered an AR-15 pistol on the ground outside the
get-away car; and inside the car, officers discovered a Ruger P-95 handgun,
two cell phones, and a small bag of cocaine and marijuana. Threadgill’s
fingerprints were found on the bag. His DNA was also found on one of the
cellphones; that cell phone contained images of Threadgill and the AR-15

1      We recount the facts in the light most favorable to sustaining the
jury’s verdict. State v. Gunches, 225 Ariz. 22, 25, ¶ 14 (2010).


                                    2
                          STATE v. THREADGILL
                           Decision of the Court

pistol, along with incriminating call logs and text messages between
Threadgill and Wilson.

¶6            Threadgill and Wilson were indicted on several class 2
dangerous felonies, including two counts of kidnapping, two counts of
armed robbery and one count of first-degree burglary. See A.R.S. §§ 13-
105(13), -1304(A)(4), -1507(A), -1508(A), -1902(A), -1904(A)(1). Threadgill
was also charged with possession of a narcotic drug. A.R.S. § 13-3408(A).
The State alleged aggravating circumstances against Threadgill under
A.R.S. § 13-701(D)(1), (2), (4) and (6).

¶7            Threadgill unsuccessfully moved to sever his trial from co-
defendant Wilson’s trial, but the court did sever the counts against Wilson
involving the Monterosa Home. The jury found both defendants guilty as
charged. The court sentenced Threadgill to a combination of concurrent
and consecutive prison terms totaling 25 years, with appropriate
presentence incarceration credit. Threadgill timely appealed. We have
jurisdiction under Article 6, Section 9, of the Arizona Constitution and
A.R.S. §§ 12-120.21(A)(1), 13-4031 and -4033(A)(1) (2020).

                               DISCUSSION

       A.     Confrontation Clause

¶8            Threadgill first contends the superior court erroneously
admitted testimony from the State’s forensic DNA analyst, Ms. Palmer,
because the analyst relied on a DNA profile performed by another
technician at the same laboratory, Ms. Duckworth, who did not testify at
trial. Threadgill argues that Palmer’s testimony about Duckworth’s
involvement was inadmissible hearsay and violated his rights under the
Confrontation Clause of the Sixth Amendment. Although the court’s
admission of expert testimony is reviewed for an abuse of discretion, State
v. Snelling, 225 Ariz. 182, 187, ¶ 18 (2010), rulings involving the
Confrontation Clause are reviewed de novo, State v. Ellison, 213 Ariz. 116,
129, ¶ 42 (2006).

¶9             We find no Confrontation Clause violation, having rejected
similar arguments in similar cases. See, e.g., State v. Gomez, 226 Ariz. 165
(2010) (rejecting similar Confrontation Clause challenge where analyst
“formed her own opinions, based on a type of data normally relied upon
by experts in her field.”); State v. Ortiz, 238 Ariz. 329 (App. 2015). Although
partially relying on Duckworth’s work, Palmer performed her own analysis
and “reached her own conclusions and was subject to cross-examination as
to those conclusions.” Gomez, 226 Ariz. at 170, ¶ 23. She detailed the five-


                                      3
                          STATE v. THREADGILL
                           Decision of the Court

step procedure she used to match the DNA profiles from start to finish. See
id. at 166, ¶ 4. Nor was her testimony a “mere conduit” to allow the
admission of a non-testifying declarant. See State v. Joseph, 230 Ariz. 296,
299, ¶ 11 (2012). Threadgill also had a full and fair chance to cross-examine
the DNA analyst.2

       B.     Severance

¶10           Threadgill next argues the trial court should have granted his
motion to sever. We review the denial of a severance motion for an abuse
of discretion. State v. Murray, 184 Ariz. 9, 25 (1995). To warrant reversal,
Threadgill “must demonstrate compelling prejudice against which the trial
court was unable to protect.” Id. (quotation omitted).

¶11           Defendants may be tried together “if each defendant is
charged with each alleged offense, or if the alleged offenses are part of an
alleged common conspiracy, scheme, or plan, or are otherwise so closely
connected that it would be difficult to separate proof of one from proof of
the others.” Ariz. R. Crim. P. 13.3(b). Still, the trial court must order a
severance of defendants if necessary to promote a fair determination of any
defendant’s guilt or innocence of any offense. Ariz. R. Crim. P. 13.4(a).

¶12           Threadgill argues that evidence pertaining to Wilson
improperly “rubbed-off” and created a negative impression of Threadgill
for the jury. Specifically, Threadgill refers to testimony describing the
Monterosa Home as a “crime scene,” and the homeowner’s statement to
police that someone “broke in.”3 Based on this evidence, Threadgill claims
his convictions were “most likely based on his association with [Wilson.]”



2      Threadgill also suggests he was denied the right to confront one
victim who never testified at trial, but does not articulate or develop the
argument and cites no legal authority. It is therefore waived. Ariz. R. Crim.
P. 31.10(a)(7)(A). Even so, Threadgill’s claim is meritless because the
victim’s hearsay statements were not admitted at trial. See Joseph, 230 Ariz.
at 299, ¶ 11 (“But here, no testimonial ‘statement’ by [the non-testifying
witness] was admitted into evidence.”).

3       Despite Threadgill’s assertions to the contrary, the jury did not hear
evidence that the homeowner told police officers he “escaped” after the
intruder entered the home, nor was the jury otherwise “exposed to all the
facts of the second home invasion.”



                                      4
                          STATE v. THREADGILL
                           Decision of the Court

¶13           Threadgill’s speculation aside, he shows no prejudice
resulting from the joint trial. Although the jury heard references to a crime
scene at the Monterosa Home, the testimony did not imply that Threadgill
was involved. And on the “break[] in[]” at the Monterosa Home, the trial
court ordered the evidence stricken and instructed the jury to disregard it.
Further, during closing instructions, the court generally admonished the
jury to “consider the charges against each Defendant separately [because]
[e]ach Defendant is entitled to have a jury determine the verdict as to each
of the crimes charged based on that Defendant’s own conduct and from the
evidence that applies to that Defendant, as if the Defendant were being tried
alone.” The jury is presumed to have followed the instructions and
therefore convicted Threadgill based on the evidence relating to his own
conduct. See Murray, 184 Ariz. at 25. The court’s denial of Threadgill’s
severance motion was not an abuse of discretion.4

       C.     Sufficiency of the Evidence

¶14            Threadgill next challenges the sufficiency of the evidence
supporting his conviction for possession of a narcotic drug, which here
required proof that he knowingly possessed cocaine. See A.R.S. §§ 13-
3401(5), (20)(bb), -3408(A)(1). He argues the court should have granted his
Rule 20 motion for acquittal on this charge because the State presented no
evidence of actual or constructive possession other than his fingerprint on
the bag of cocaine.

¶15            We review de novo the court’s denial of a Rule 20 motion,
State v. Goudeau, 239 Ariz. 421, 461, ¶ 168 (2016), and affirm the conviction
if substantial evidence supports the jury’s verdict, State v. Hausner, 230 Ariz.
60, 75, ¶ 50 (2012); see Ariz. R. Crim. P. 20(a)(1). “Substantial evidence is
proof that reasonable persons could accept as sufficient to support a
conclusion of [the] defendant’s guilt beyond a reasonable doubt.” State v.
Spears, 184 Ariz. 277, 290 (1996).

¶16            Substantial evidence supports Threadgill’s conviction.
Although there is “no way to determine if the cocaine was in the bag when
[his] [finger]print was made,” possession may be proven by circumstantial
evidence, State v. Gonsalves, 231 Ariz. 521, 523, ¶ 10 (App. 2013), and we
resolve all reasonable inferences against Threadgill, Goudeau, 239 Ariz. at
461, ¶ 169. The jury could also infer that Threadgill had cocaine based on


4     Threadgill also argues the superior court erred by denying his
requests for a mistrial after the jury heard “prejudicial information” about
the Monterosa Home. We find no error for these same reasons.


                                       5
                          STATE v. THREADGILL
                           Decision of the Court

the bag’s proximity to other evidence connected to Threadgill. See State v.
Gill, 248 Ariz. 274, ¶ 8 (App. 2020) (drugs and paraphernalia in vicinity of
defendant’s belongings was substantial evidence from which a jury could
find that he possessed the drugs).

       D.     Sentencing

¶17           Threadgill last asserts the court erred in running his sentences
for kidnapping, armed robbery and first-degree burglary as to one victim
(Counts 2, 4 and 5) consecutive to his sentences for kidnapping and armed
robbery as to another victim (Counts 1 and 3). He claims that A.R.S. § 13-
116 prohibits consecutive sentences here because the offenses “occurred
simultaneously” and arose out of a single act. “We review de novo a trial
court’s decision to impose consecutive sentences in accordance with A.R.S.
§ 13-116.” State v. Urquidez, 213 Ariz. 50, 52, ¶ 6 (App. 2006).

¶18            We reject the argument. Consecutive sentences are proper
where multiple convictions arise from a single act that harms two or more
victims. State v. Riley, 196 Ariz. 40, 47, ¶ 21 (App. 1999). The trial evidence,
as reflected in the verdicts, establishes that the homeowner and his guest
were victims in the home invasion.

                                CONCLUSION

¶19           We affirm Threadgill’s convictions and sentences.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                          6